Dismissed and Opinion filed September 12, 2002








Dismissed and Opinion filed September 12, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00593-CV
____________
 
PATRICIA
MARCUM, Individually, as Guardian of LARRY MARCUM, and as Next Friend of AMBER
FLOWERS, a Minor, and CHERITH MARCUM, a Minor, Appellants
 
V.
 
BJ
SERVICES COMPANY U.S.A, Appellee
 

 
On Appeal from the 281st District Court
Harris
County, Texas
Trial Court Cause No. 00-34843 
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 7, 2001.
On September 9, 2002, the parties filed a joint motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER
CURIAM




Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).